Title: Remarks on an Extract from Hamilton’s Report Published in the Richmond Enquirer, 25 January 1826
From: Madison, James
To: 


        
          Jany. 25. 1826
        
        In the Richmond Enquirer of the 21st. is an Extract from the Report of Secretary Hamilton, on the Constitutionality of the Bank, in which he opposes a resort, in expounding the Constitution, to the rejection of a proposition in the Convention, or to any evidence extrinsic to the text. Did he not advise, if not draw up, the Message refusing to the House of Reps. the papers relating to Jay’s Treaty, in which President Washington combats the right of their Call, by appealing to his personal knowledge of the intention of the Convention having been himself a member of it—to the authority of a rejected proposition appearing on the Journals of the Convention—and to the opinions entertained in the State Conventions (Waits State papers Vol. 2. p. 102–5). Unfortunately the President had forgotten his sanction to the Bank, which disregarded a rejected proposition on that subject. This case too was far more in point, than the proposition in that of the Treaty papers. Whatever may be the degree of force in some of the remarks of the Secretary, he pushes them too far. But the contradictions between the Report & the Message are palpable.
      